Cite as 2018 Ark. 25
                    SUPREME COURT OF ARKANSAS

      IN RE ARKANSAS SUPREME                          Opinion Delivered   January 25, 2018
      COURT   COMMITTEE   ON
      CRIMINAL PRACTICE




                                         PER CURIAM


       Honorable John Fogleman, Circuit Judge, of Marion is appointed to the Committee on

Criminal Practice for a three-year term to expire on January 31, 2021. He is also designated as

chair of the committee. The court thanks him for undertaking these duties.

       The court extends its gratitude to Judge Phil Smith, who recently retired, for his

service as chair of the committee.